                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TYRONE MCGEE,                                      Case No. 16-cv-03843-JD
                                                       Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                v.
                                   9

                                  10    ROBERT A. MCDONALD, et al.,
                                                       Defendants.
                                  11

                                  12          The docket shows that no defendant has filed a response to plaintiff’s amended complaint
Northern District of California
 United States District Court




                                  13   and that nothing has happened in the case since September 2017. Plaintiff McGee is ordered to

                                  14   show cause in writing by September 23, 2019, why the case should not be dismissed under

                                  15   Federal Rule of Civil Procedure 41(b), for failure to prosecute.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 5, 2019

                                  18
                                  19
                                                                                                    JAMES DONATO
                                  20                                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        TYRONE MCGEE,
                                   5                                                          Case No. 16-cv-03843-JD
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        ROBERT A. MCDONALD, et al.,
                                   8
                                                       Defendants.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on September 6, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Tyrone McGee
                                       P.O. Box 32211
                                  19   Oakland, CA 94604
                                  20

                                  21
                                       Dated: September 6, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25

                                  26                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  27
                                                                                          Honorable JAMES DONATO
                                  28
                                                                                          2
